                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 DANIEL DEFENSE, INC.,

               Plaintiffs,                               CIVIL ACTION NO.: 4:19-cv-355

        v.

 ARC GROUP WORLDWIDE, INC. and ARC
 COLORADO, INC.,

               Defendants.


                                          ORDER

       Presently before the Court is the Plaintiff’s March 9, 2020 Notice of Voluntary Dismissal.

(Docs. 17.) Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court

hereby DISMISSES this case. The Clerk shall TERMINATE all motions and deadlines and

CLOSE this case.

       SO ORDERED, this 24th day of March, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
